DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 06/08/2022.
Claim(s) 1, 28-30, 32, 34-37, 39-43 and 45-46 are currently pending. 
Claim(s) 1 and 28 have been amended. 
Claim(s) 2-27, 31, 33, 38 and 44 have been canceled. 
Claim(s) 45-46 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 28-30, 32, 34-37, 39-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0241690, Tajima et al. in view of JP2008/244100, Onoe and JP 2001-160632, Suzuki et al.
Regarding claim 1
Tajima teaches a thermoelectric element (11) [Figs. 7A-7C and paragraph 0130] comprising:
a first substrate (corresponding to lower support substrate 1a) [Figs. 7A-7C and paragraph 0130];
a first electrode part (corresponding to wiring conductor 3a) disposed on the first substrate (1a) [Figs. 7A-7C and paragraph 0130];
a semiconductor structure (corresponding to N-type and P-type thermoelectric elements 2a and 2b) disposed on the first electrode part (3a) [Figs. 7A-7C and paragraph 0130];
a second electrode part (corresponding to wiring conductor 3b) disposed on the semiconductor structure (2a and 2b) Figs. 7A-7C and paragraph 0130]; and
a second substrate (1b) disposed on the second electrode part (3b) [Figs. 7A-7C and paragraph 0130],
wherein the second substrate (1b) includes a first surface and a second surface opposite to the first surface [Figs. 7A-7C],
the second electrode part (3b) disposed on the first surface [Fig. 7C],
a terminal electrode part (corresponding to the external connection terminal 4) formed by extending at least one of the second electrode parts is disposed on the second surface (the via electrode 18 can be seen as extending the end electrode 3b) [Fig. 7C and paragraphs 0132-0133], and
wherein the second substrate (1b) further includes a via electrode (18) for forming the terminal electrode part (4) [Fig. 7C and paragraph 0133], 
While the through hole is shown to be filled with a conductive material to provide the connection, the via hole itself which extends from one side of the second substrate to a second side of the second substrate meets with the limitation of “a through hole formed between the terminal electrode part and the second electrode part, the through hole is formed to extend from one side surface of the second substrate towards the toward the other side surface”.
As further clarification with regards to the through hole, Onoe is cited below. 
Onoe teaches a substrate structure for thermoelectric devices [Abstract]. Onoe teaches that the substrate (which is ceramic) includes through holes [see fig. 1] which are provided to prevent heat distortion (see description at paragraph 6 and figs.)
Tajima and Onoe are analogous inventions in the field of thermoelectric devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Tajima by using the divided substrate of Onoe, in order to account for thermal distortion [Onoe, paragraph 0006 and Fig. 1].
Modified Tajima teaches the via electrode (18) overlapping with the first substrate (1a) [Fig. 7C].  However, Tajima does not teach that said via electrode does not overlap with the semiconductor structure. 
In the same field of endeavor of thermoelectric devices, Suzuki teaches a substrate (13a) including a via electrode (15) for connecting an electrode part to a terminal part, wherein the via electrode is formed such that it overlaps with the opposing substrate but does not overlap with the semiconductor structure [Fig. 2, paragraphs 0035-0036 and 0039].
Modified Tajima and Suzuki are analogous inventions in the field of thermoelectric devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the via electrode of modified Tajima such that it does not overlap with the semiconductor structure, as in Suzuki, because said structure is effective in establishing connection between the electrode and the terminal such that flow of current is enabled [Suzuki, paragraphs 0039-0040].
Regarding claim 28 
Tajima teaches a thermoelectric element (11) [Figs. 7A-7C and paragraph 0130] comprising:
a first substrate (corresponding to lower support substrate 1a) [Figs. 7A-7C and paragraph 0130];
a first electrode (corresponding to wiring conductor 3a) disposed on the first substrate (1a) [Figs. 7A-7C and paragraph 0130];
a semiconductor structure (corresponding to N-type and P-type thermoelectric elements 2a and 2b) disposed on the first electrode part (3a) [Figs. 7A-7C and paragraph 0130];
a second electrode (corresponding to wiring conductor 3b) disposed on the semiconductor structure (2a and 2b) Figs. 7A-7C and paragraph 0130]; and
a second substrate (1b) disposed on the second electrode part (3b) [Figs. 7A-7C and paragraph 0130],
a terminal electrode (4) disposed on the second substrate 1b) [Fig. 7C and paragraphs 0132-0133],
wherein the second substrate (1b) includes a first surface facing the second electrode (3b) [Fig. 7C], a second surface opposite to the first surface [Figs. 7A-7C],
the second electrode part (3b) disposed on the first surface [Fig. 7C], and a via electrode (18) passing through the first surface and the second surface [Fig. 7C and paragraph 0133],
wherein the terminal electrode (4) electrically contacts the second electrode (3b) through the via electrode (18) [Fig. 7C and paragraphs 0132-0133],
wherein the second substrate (1b) further includes a first region in which the terminal electrode (4) and the via electrode (18) are disposed (See Fig. 7C below), and a second region except for the first region (see Fig. 7C below), 
wherein an area of the second region is greater than an area of the first region (see Fig. 7C below), and
wherein a width of the via electrode (15) is smaller than a width of the semiconductor structure [Fig. 7C].
[AltContent: textbox (2nd region)][AltContent: textbox (1st region)][AltContent: ][AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    322
    448
    media_image1.png
    Greyscale

While the through hole is shown to be filled with a conductive material to provide the connection, the via hole itself which extends from one side of the second substrate to a second side of the second substrate meets with the limitation of “a through hole passing through the first surface and the second surface, wherein the through hole is disposed between the first region and the second region”.
As further clarification with regards to the through hole, Onoe is cited below. 
Onoe teaches a substrate structure for thermoelectric devices [Abstract]. Onoe teaches that the substrate (which is ceramic) includes through holes [see fig. 1] which are provided to prevent heat distortion (see description at paragraph 6 and figs.)
Tajima and Onoe are analogous inventions in the field of thermoelectric devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Tajima by using the divided substrate of Onoe, in order to account for thermal distortion [Onoe, paragraph 0006 and Fig. 1].
Modified Tajima teaches the via electrode (18) overlapping with the first substrate (1a) [Fig. 7C].  However, Tajima does not teach that said via electrode does not overlap with the semiconductor structure in a thickness direction of the second substrate, wherein the via electrode and the semiconductor structure are spaced apart from each other in a longitudinal direction of the second substrate. 
In the same field of endeavor of thermoelectric devices, Suzuki teaches a substrate (103a) including a via electrode for connecting an electrode part to a terminal part [Figs. 12-13], wherein the via electrode is formed such that it overlaps with the opposing substrate (103b) but does not overlap with the semiconductor structure in a thickness direction of the substrate (103a) [Figs. 12-13, paragraphs 0035-0036 and 0039].

    PNG
    media_image2.png
    358
    442
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    217
    199
    media_image3.png
    Greyscale

Modified Tajima and Suzuki are analogous inventions in the field of thermoelectric devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the via electrode of modified Tajima such that it does not overlap with the semiconductor structure in a thickness direction of the second substrate and that it is spaced apart from the semiconductor structure in a longitudinal direction of the second substrate, as in Suzuki, because said structure is effective in establishing connection between the electrode and the terminal such that flow of current is enabled [Suzuki, paragraphs 0039-0040].
Regarding Claim 29
	Modified Tajima teaches the thermoelectric element as set forth above, wherein the width of the terminal electrode (4) is greater than that of the via electrode (18) [Tajima, Fig. 7C].
Regarding claim 30
The embodiment depicted in Fig. 7C of Tajima does not teach a thermoelectric chip disposed on the second surface of the second region of the substrate, wherein the thermoelectric chip does not contact with the terminal electrode.
Suzuki teaches providing a thermoelectric chip (corresponding to conductive layer 18) on the second surface of the second region of the substrate (13a) [Fig. 2 and paragraph 0036], wherein the thermoelectric (18) chip does not contact with the terminal electrode (16) [Fig. 2 and paragraph 0036]. The thermoelectric chip facilitating fixing to a substrate or the like [paragraph 0036].
Therefore, it would be obvious to disposed a thermoelectric chip on the second side of the second substrate in order to facilitate fixing to a substrate or the like [Suzuki, paragraph 0036].
Regarding Claim 32
Modified Tajima teaches the thermoelectric element as set forth above, wherein the width of the terminal electrode (4) is smaller than a width of the first region of the second substrate (Tajima does not show connection terminal extending to the exact end of the substrate.)
Regarding Claim 34
Modified Tajima teaches the thermoelectric element as set forth above, wherein an area of a top surface of the terminal electrode (4) is greater than an area of a top surface of the via electrode (18) [Tajima, Fig. 7C].
Regarding claim 35 
Modified Tajima teaches the thermoelectric element as set forth above, wherein the terminal electrode (4) overlaps the semiconductor structure vertically (see semiconductor element 2a) [Tajima, Figs. 7A-7C; Suzuki, Fig. 2].
Regarding claim 36
Modified Tajima teaches the thermoelectric element as set forth above, wherein the terminal electrode (4) overlaps at least one of the first electrode (3a) and the second electrode (3b) vertically [Tajima, Figs. 7A-7C; Suzuki, Fig. 2].
Regarding claim 37
Modified Tajima teaches the thermoelectric element as set forth above, wherein an area of the first substrate (1a) is different than an area of the second substrate (1b) [Tajima, Fig. 7A].
Regarding claim 39
Modified Tajima teaches the thermoelectric element as set forth above, wherein the terminal electrode (4) electrically contacts an outer frame (26) [Fig. 7C and paragraph 0134].
Regarding Claim 40
	Modified Tajima teaches the thermoelectric element as set forth above, wherein the second substrate (1b) comprises a ceramic material [Tajima, paragraph 162].
Regarding Claim 41
	Modified Tajima teaches the thermoelectric element as set forth above, wherein the first region is closer to an end of the second substrate (1b) than the first region [see Fig. 7C of Tajima above].
Regarding Claim 42
	Modified Tajima teaches the thermoelectric element as set forth above, wherein an area of the terminal electrode (4) is greater than an area of the via electrode (18) [Tajima, Fig. 7C].
Regarding Claim 43
Modified Tajima teaches the thermoelectric element as set forth above, wherein the terminal electrode (4) has an area greater than the connection hole [Tajima, Fig. 7C; Onoe, Fig. 6].
Regarding Claim 43
Modified Tajima teaches the thermoelectric element as set forth above, wherein the width the first substrate (1a) has a greater area than the second substrate (1b) [Fig. 7A].  Alternatively, within the breadth of the claims, the frame could be interpreted as the first substrate meeting this limitation.
Regarding Claim 45
Modified Tajima teaches the thermoelectric element as set forth above, wherein a width of the through hole (18) is different from a distance between the terminal electrode part (4) and the second electrode part (3b) closest to the terminal electrode part (4) [Tajima, Fig. 7C].

Allowable Subject Matter
Claim 46 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, whether alone of in combination, fails to teach or fairly suggest “a ratio of the width of the through hole to the distance between the terminal electrode part and the second electrode part closest to the terminal electrode part is 0.4:1 to 0.6:1” in the close of other limitations recited in the claims.

Response to Arguments
Applicant’s arguments, see Remarks Filed on 06/08/2022, have been considered but are not persuasive.
Applicant argues that The Office Action cites Onoe as disclosing through holes (Fig. 1) which are provided to prevent heat distortion.
Applicant argues that Onoe disclosed a space X.  Applicant argues that the space x is gap of a separation substrates 11, 12, 14, 14.  Applicant further argues that Onoe does not disclose the through hole formed between the terminal electrode part and the second electrode part. 
Examiner respectfully disagrees.    Onoe teaches dividing the substrate into multiple regions, wherein each divided portion x is formed such that it extends from one surface of the substrate to the other surface of said substrate.  As shown in the Figure 1b, each portion x is formed between the electrode parts (see wiring patterns) and a terminal part (17) [Fig. 1(b) and paragraph 0023-0024].
Nevertheless, Applicant’s arguments are not commensurate with the rejection. As set forth in Pages 13-14 of the Office Action mailed on 12/08/2021, Applicant has not explained how Tajima does not meet with the limitations regarding the claimed though hole.  Tajima teaches a via electrode (18) formed by filing a via hole/opening with a conductive material.  Said hole extending from a first surface of the second substrate towards the second surface of the semiconductor substrate [see Annotated Fig. 7C of Tajima below].  The claim does not preclude a through hole between the terminal and the second electrode in a y/vertical direction.  As seen in Fig. 7C, the through opening/hole is positioned between the terminal and the second electrode part.
[AltContent: textbox (2nd electrode part)][AltContent: arrow][AltContent: textbox (Through hole)][AltContent: textbox (Terminal)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    322
    448
    media_image1.png
    Greyscale

Applicant argues that the Office Action (on page 9) cites Suzuki’s FIG. 2 as disclosing a through hole 15. 
Examiner respectfully disagrees. Applicant’s arguments are not comnsurate in scope with the rejection.  While Suzuki teaches a thorugh hole 15, Suzuki was not relied upon to teach the claimed through hole.  Page 9 of the Office Action mailed on 12/08/2021 states the following with regards to Suziki:
“In the same field of endeavor of thermoelectric devices, Suzuki teaches a substrate (13a) including a via electrode (15) for connecting an electrode part to a terminal part, wherein the via electrode is formed such that it overlaps with the opposing substrate but does not overlap with the semiconductor structure [Fig. 2, paragraphs 0035-0036 and 0039].”
Therefore, it is not clear why Applicant states that Suzuki was relied upon for its disclosure of a through hole.  As set forth above, Tajima teaches a via electrode (18) formed by filing a via hole/opening with a conductive material.  Said hole extending from a first surface of the second substrate towards the second surface of the semiconductor substrate [see Annotated Fig. 7C of Tajima below].  As seen in Fig. 7C, the through opening/hole is positioned between the terminal and the second electrode part.
Applicant argues that Suzuki (and Tajima and Onoe) does not teach or suggest the following: the via electrode overlaps the first substrate, and does not overlap the semiconductor structure in a thickness direction of the second substrate, and the via electrode and the semiconductor structure are spaced apart from each other in a longitudinal direction of the second substrate. 
Applicant further argues that Suzuki's FIG. 2 shows that a width of the via electrode (through hole 15) is larger than a width of the semiconductor structure (N and P structures). See Suzuki's annotated FIG. 2 (below). 
Examiner respectfully disagrees.  The rejection does not rely upon the via electrode (15) of Suzuki. As seen in Fig. 7C of Tajima, the via electrode (18) has a width that is smaller than that of the semiconductor structure.  This is also shown in Fig. 13 of Suzuki.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Suzuki was merely cited for its teaching regarding the position of the via electrode with respect to the semiconductor structure. As seen throughout the Figures in Suzuki, there are embodiments in which the via electrode does NOT overlap with the semiconductor structure and is spaced apart from said semiconductor structure in a longitudinal direction of a second substrate (see, for example, Fig. 13).  A piecemeal analysis of a specific embodiment in Suzuki is not persuasive as the reference is taken for all that it teaches.

    PNG
    media_image3.png
    217
    199
    media_image3.png
    Greyscale

 Suzuki was not relied upon for the particular dimensions of either of the via electrode and the semiconductor structure.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721